Proceeding pursuant to EDPL 207 to annul a determination of the Board of Trustees of the Incorporated Village of Bayville, dated January 3, 1983, to acquire petitioner’s property by condemnation for use as a village beach and recreational area. Determination confirmed and proceeding dismissed on the merits, with costs. On this record we are unable to say that the board of trustees’ finding that its project would have no adverse effect on the environment was “ ‘irrational, baseless or palpably unreasonable’ ”, or made in bad faith (see Matter of Dowling Coll. v Flacke, 78 AD2d 551, 552). Petitioner was free to present any evidence to the contrary at the public hearing held pursuant to EDPL 201 and having failed to do so, cannot now be heard to complain (see Village Auto Body Works v Incorporated Vil. of Westbury, 90 AD2d 502, 503). Our review of the minutes of the public hearing indicates that the board “outlined” the purpose of the proposed public project as required by EDPL 203. Petitioner’s other contentions are beyond the scope of our review as *540limited by EDPL 207, and we do not reach these issues. O’Connor, J. P., Weinstein, Bracken and Niehoff, JJ., concur.